Title: James Madison to Martin Van Buren, 20 September 1826
From: Madison, James
To: Van Buren, Martin


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 Sepr. 20. 1826
                            
                        
                        Your letter of Aug. 30. has been longer unanswered than I could have wished: but the delay has been
                            unavoidable. And I am sensible now that the subject of it invited more of development, than sucessive occurrences calling
                            off my attention, have permitted. The brief view taken of it, will at least be a proof of my disposition to comply with
                            your request, which I regard as a private one, as you will be pleased to regard the answer to it.
                        I should certainly feel both gratification & obligation in giving any aid in my power towards making
                            the Constitution more appropriate to its objects, and more satisfactory to the nation. But I feel also the arduousness of
                            such a task, arising as well from the difficulty of partitioning and defining Legislative powers, as from the existing diversity of
                            opinions concerning the proper arrangement of the power in question over internal improvements.
                        Give the power to the General Government as possessing the means most adequate, and the objections are 1. the
                            danger of abuses in the application of the means to objects so distant from the eye of a Government, itself so distant from
                            the eye of the people. 2. the danger from an increase of the patronage and pecuniary transactions of the General
                            Government, that the equilibrium between that and the State Governments may not be preserved.
                        Leave the power exclusively with the States, and the objections are 1. that being deprived by the
                            Constitution and even by their local relations (as was generally experienced before the present Constitution was
                            established) of the most convenient source of revenue the impost on Commerce, improvements might not be made even in cases
                            wholly within their own limits. 2. that in cases where roads & canals ought to pass through contiguous States, the
                            necessary co-operation might fail from a difficulty in adjusting conditions & details from a want of interest in
                            one of them; or possibly from some jealousy or rivalship in one towards the other. 3. that where roads & canals
                            ought to pass through a number of States, particular views of a single State might prevent improvements deeply interesting
                            to the whole nation.
                        This embarrassing alternative has suggested the expedient which you seem to have contemplated, of dividing
                            the power between the General & State Govt by allotting the appropriating branch to the former & reserving
                            the jurisdiction to the latter. The expedient has doubtless, a captivating aspect. But to say nothing of the difficulty of
                            defining such a division and maintaining it in practice, will the nation be at the expence of constructing roads &
                            canals without such a jurisdiction over them as will ensure their constant subserviency to national purposes? Will not the
                            Utility and popularity of these improvements lead to a constructive assumption of the jurisdiction by Congress, with the
                            same sanction of their Constituents, as we see given to the exercise of the appropriating power already stretching itself
                            beyond the appropriating limit.
                        It seems indeed to be understood that the policy and advantage of roads & canals have taken such
                            extensive & pernament hold of the public will, that the constructive authority of Congress to make them will not
                            be relinquished, either by that or the Constituent body. It becomes a serious question therefore, whether the better
                            course be not to obviate the unconstitutional precedent, by an amendatory article expressly granting the power. Should it
                            be found, as is very possible, that no effective system can be agreed on by Congress, the amendment will be a recorded
                            precedent against constructive enlargements of power: and in the contrary event, the exercise of the power, will no
                            longer be a precedent in favor of them.
                        In all these cases, it need not be remarked I am sure, that it is necessary to keep in view, the distinction
                            between a usurpation of power by Congress against the will and an assumption of power with the approbation, of their
                            Constituents. When the former occurs, as in the enactment of the Alien & Sedition laws, the appeal to their
                            Constituents sets every thing to rights. In the latter case, the appeal can only be made to argument &
                            conciliation, with an acquiescence, when not an extreme case, in an unsuccessful result.
                        If the sole object be to obtain the aid of the federal treasury for internal improvements by roads &
                            canals, without interfering with the jurisdiction of the States, an amendment need only say "Congress may make
                            appropriations of money for roads & Canals, to be applied to such purposes by the Legislatures of the States
                            within their respective limits, the jurisdiction of the States remaining unimpaired".
                        If it be thought best to make a constitutional grant of the entire power, either as proper in itself, or made
                            so by the moral certainty, that it will be constructively assumed, with the sanction of the national will, and operate as
                            an injurious precedent, the amendment can not say less, than that "Congress may make roads & Canals with such
                            jurisdiction as the cases may require"
                        But whilst the terms, "Common defence & general welfare" remain in the Constitution, unguarded against
                            the construction which has been contended for, a fund of power inexhaustible, & wholly subversive of the
                            equilibrium between the General and the State Governments, is within the reach of the former. Why then not precede all
                            other amendments by one, expunging the phrase, which is not required for any harmless meaning; or making it harmless, by
                            annexing to it, the terms "in the cases authorized by this Constitution."
                        With this sketch of ideas which I am aware may not co-incide altogether with yours, I tender renewed
                            assurances of my esteem & friendly wishes.
                        
                            
                                James Madison
                            
                        
                    